Exhibit 10.23

 

Equity Transfer Agreement

 

Party A (Equity Transferor): Xi’an TCH Energy Technology Co., Ltd.

 

Party B (Equity Transferee): Hongyuan Huifu Venture Capital Co., Ltd.

 

Whereas, Party A is a shareholder of Hongyuan Recycling Energy Investment
Management (Beijing) Co., Ltd. (“Subject Company”) and holds 40% of the Subject
Company with corresponding registered capital of RMB 4 million.

 

The parties enter into this agreement to transfer Party A’s equity ownership of
the Subject Company to Party B as follows:

 

One, Equity Transfer

 

1. Party A agrees to transfer its 40% equity ownership of the Subject Company to
Party B.

 

2. As of December 31, 2017, the audited net asset of the Subject Company is RMB
8,634,668.27, which is referred to this equity transfer, so the transfer price
is RMB 3,453,867.31.

 

3. After the completion of the equity transfer, Party B shall be the sole
shareholder of the Subject Company.

 

Two, Industry and Commerce Registration Change and Closing

 

1. Within [      ] business days after signing the agreement, Party A shall
cooperate Party B to complete registration change at Industry and Commerce
Bureau.

 

2. Party A and B shall assume its respective costs when any expenses incurred
during the registration procedure.

 



第  1  页  /  共  3 页



 

Three, Party A’s Representation and Warranties

 

The equity of the Subject Company held by Party A is Party A’s real and complete
ownership, and has been fully paid-up with no rights limitation. If any other
third party claims that the equity transfer is invalid or revocable or other
claims, and causes property losses to Party B or the Subject Company, Party A
shall bear all the losses to Party B and the Subject Company.

 

Four, Liability for Breach of Contract

 

1. If either party fails to perform or suspends/terminates the performance of
its obligations hereunder, or if any representations and warranties made by
Party A are untrue or inaccurate, the party shall be deemed to have breached
this agreement.

 

2. The party in breach shall, within seven days upon receipt of a written notice
from the other party in this regard (which shall reasonably specify the nature
of the breach in question), begin to correct the non-performance and shall
complete the rectification within thirty days. At the same time, if due to any
party in violation of this agreement, the breaching party shall be responsible
for any costs or losses (including but not limited to payment or loss by default
interest and legal fees, but does not include any indirect loss) of the other
party.

 

Five, Disputes Resolution

 

Any dispute arising from or in connection with this agreement shall be submitted
to Beijing arbitration commission for arbitration in accordance with its
arbitration rules. The arbitration decision shall be final and binding upon both
parties.

 

Six, Others

 

1. For matters not covered herein, the parties may also reach a supplementary
agreement on the matters not covered herein. The supplementary agreement shall
be a part of this agreement and shall have the same legal effect as this
agreement.

 

2. This agreement shall come into force upon being signed/sealed by both
parties.

 



第  2  页  /  共  3 页



 

3. This agreement is made in five originals, each one holds one and the others
are kept by the Subject Company. Each original shall have the same legal effect.

 

Party A: Xi’an TCH Energy Technology Co., Ltd.

 

Legal Respresentative or Authorized Representative:

 

Party B: Hongyuan Huifu Venture Capital Co., Ltd.

 

Legal Respresentative or Authorized Representative:

 

 

第  3  页  /  共  3 页



 

 

